                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


FREDDIE JOE LAWRENCE,                               CV 19-144-M-DWM

              Plaintiff,

       vs.                                                 ORDER

RAV ALLI COUNTY, et al.,

              Defendants.


      Plaintiff Freddie Joe Lawrence moves for the admission of Peter Neufeld

and Anna Benvenutti Hoffman to practice before this Court in this case with James

G. Hunt to act as local counsel. Mr. Neufeld's and Miss Hoffman's applications

appear to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs motion to admit Peter

Neufeld and Anna Benvenutti Hoffman pro hac vice (Docs. 2, 3) are GRANTED

on the condition that Mr. Neufeld and Ms. Hoffman shall do their own work. This

means that Mr. Neufeld and Ms. Hoffman must do their own writing; sign their

own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Neufeld and Ms. Hoffman, within fifteen (15) days of the date of this Order,

each file a notice acknowledging:

      ( 1) their respective admission under the terms set forth above;

      (2) payment of the admission fee; and

      (3) compliance with Montana Rule of Professional Conduct 8.5, which

         requires submission of certification directly to the State Bar of Montana,

         see L.R. 83.l(d)(3)(J).

      DATED this   .i.-   day of September, 2019.




                                                      lloy, District Judge
                                                       istrict Court




                                         2
